Name: 88/241/EEC: Commission Decision of 14 March 1988 amending Decision 78/618/EEC setting up a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds
 Type: Decision
 Subject Matter: EU institutions and European civil service;  chemistry;  deterioration of the environment;  health
 Date Published: 1988-04-26

 Avis juridique important|31988D024188/241/EEC: Commission Decision of 14 March 1988 amending Decision 78/618/EEC setting up a Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds Official Journal L 105 , 26/04/1988 P. 0029 - 0029 Finnish special edition: Chapter 15 Volume 8 P. 0078 Swedish special edition: Chapter 15 Volume 8 P. 0078 *****COMMISSION DECISION of 14 March 1988 amending Decision 78/618/EEC setting up a Scientific Advisory Committee to examine the toxicity an ecotoxicity of chemical compounds (88/241/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Commission, by Decision 78/618/EEC (1), as last amended by Decision 80/1084/EEC (2), set up the Scientific Advisory Committee to examine the toxicity and ecotoxicity of chemical compounds; Whereas amendments need to be made to this Decision so that opinions can be obtained on the validity and applicability of the new methods in toxicology and ecotoxicology, and so that account can be taken of the accession of three new Member States (Greece, Portugal and Spain) and of experience of the operation of the Committee, HAS DECIDED AS FOLLOWS: Article 1 Decision 78/618/EEC is hereby amended as follows: 1. Article 2 (1) is replaced by the following: '1. The task of the Committee or, where appropriate, of its sections referred to in Article 8, shall be to supply the Commission with opinions, at the latter's request, (a) on all matters relating to the examination of the toxicity and ecotoxicity of those chemical compounds the use of which is liable to have detrimental effects on human health and on the various environmental media, taking into account: - scientific knowledge gained concerning the toxicity and ecotoxicity of the chemical compounds, - the uses and quantities of those compounds, - the assessment of the levels of exposure of the targets; (b) and on the validity of new methods in toxicology and ecotoxicology. Opinions of the Committee shall relate in particular to: - the examination of the toxic effects of chemical compounds on Man, - the examination of the various routes by which chemical compounds are transferred, and of the processes by which they are concentrated in the environment, which affect or could affect Man, - the examination of the toxic effects and the effects of nuisances caused by chemical compounds on the various environmental media, - the assessment of the validity and applicability of new methods of determining the toxicology and ecotoxicology of chemical compounds.' 2. Articles 3 and 4 are replaced by the following: 'Article 3 The Committee shall consist of 24 members, two per Member State, of whom 12 shall be senior experts in toxicology and 12 senior experts in ecotoxicology. Article 4 The Commission shall appoint the members of the Committee, having regard to the need to ensure that the various specific areas of toxicology and ecotoxicology are covered.' 3. Article 7 (1) is replaced by the following: '1. The Committee shall elect from the members, a chairman and two vice-chairmen for a period of three years. Election shall be by a majority of two-thirds of the members present. The two vice-chairmen (one toxicologist and one ecotoxicologist) shall act as chairmen in their respective sections.' 4. Article 9 (1) is replaced by the following: '1. The Committee, its sections and its working parties shall normally meet at the headquarters of the Commission when convened by the latter. However, in exceptional circumstances and whenever necessary in the light of scientific requirements, meetings may be held at places other than the headquarters of the Commission when convened by the latter.' Article 2 This Decision shall enter into force on 14 March 1988. Done at Brussels, 14 March 1988. For the Commission The President Jacques DELORS (1) OJ No L 198, 22. 7. 1978, p. 17. (2) OJ No L 316, 25. 11. 1980, p. 21.